UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1327


TERRY D. QUATTLEBAUM,

                    Plaintiff - Appellant,

             v.

BANK OF AMERICA, N.A.; COUNTRYWIDE HOME LOANS, INC.;
RICHARD G. REESE, JR., Resident,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:16-cv-01711-TDC)


Submitted: August 1, 2017                                         Decided: August 15, 2017


Before DIAZ, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry D. Quattlebaum, Appellant Pro Se. Craig Robert Haughton, MCGUIREWOODS,
LLP, Atlanta, Georgia; Emily Michele Patterson, MCGUIREWOODS, LLP, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terry D. Quattlebaum filed this action—his second—asserting several claims

arising out of the sale of his mortgage and foreclosure on his home. The Defendants

moved to dismiss on res judicata grounds. Quattlebaum sought to amend his complaint,

but the district court denied the motions to amend and dismissed the complaint as barred

by res judicata. Quattlebaum appeals the district court’s order denying his motions to

amend his complaint as futile. We review de novo a district court’s denial of a motion to

amend on futility grounds. United States ex rel. Ahumada v. NISH, 756 F.3d 268, 274

(4th Cir. 2014). As the district court concluded, res judicata would bar litigation of the

claims Quattlebaum sought to add. See Pueschel v. United States, 369 F.3d 345, 354-55

(4th Cir. 2004) (providing elements of res judicata). Accordingly, we affirm the district

court’s ruling. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                             AFFIRMED




                                            2